119 Ga. App. 58 (1969)
166 S.E.2d 436
STEWART et al.
v.
CHURCH.
44178.
Court of Appeals of Georgia.
Submitted January 7, 1969.
Decided January 17, 1969.
Maylon K. London, for appellants.
James M. Rea, for appellee.
PANNELL, Judge.
Section 1 of the Act approved April 8, 1968 (Ga. L. 1968, p. 1072) eliminated from the Appellate Practice Act of 1965 as amended (Ga. L. 1965, p. 18; Ga. L. 1965, p. 240; Ga. L. 1966, p. 493; Code Ann. § 6-701), Subparagraph (2) of Section 1 (a) which gave the right of appeal "where the decision or judgment complained of, if it had been rendered as claimed for by the appellant, would have been a final disposition of the cause or final as to some material party thereto" and substituted in lieu thereof a new Subparagraph (2) as follows: "Where the trial judge in rendering an order, decision or judgment not otherwise subject to direct appeal, certifies within ten (10) days of entry thereof that such order, decision or judgment is of such importance to the case that immediate review should be had."
The judgment appealed from in the present case is a judgment granting a motion for new trial, and there being no certificate of the trial judge as required by the statute, the appeal must be dismissed. Berg v. Berg, 118 Ga. App. 353 (163 SE2d 888); Nugent v. Willis, 118 Ga. App. 335 (163 SE2d 891); Rockmart Finance Co. v. High, 118 Ga. App. 351 (163 SE2d 758).
Appeal dismissed. Felton, C. J., and Quillian, J., concur.